Title: Thomas Jefferson to Francis Willis, 23 February 1812
From: Jefferson, Thomas
To: Willis, Francis


          
                  Sir 
                   
                     Monticello 
                     Feb. 23. 12.
          
		  
		  Your favor of Feb. 6. came to hand by our last post, and I have this day written to the Secretary at War on the subject of your request. I ought however to observe to you that it will be necessary for you to forward on to the Secretary at War letters or certificates of character from persons to whom you are personally known; and if they are from persons known at Washington, it will be so much the better. 
		   
		  I have referred him to mr Nelson and mr Basset of Congress, on the presumption that you are personally known to them. I should further observe that the US. having an institutions for the instruction of Midshipmen in the Navy, and Cadets in the Artillery, all their officers for those departments are now taken from those two corps; so that no person who has not been of those corps can have an appointment. it is only on 
                  in the new regiments that persons can enter without having  passed thro’ the lower grades.
			 I shall be
			 happy
			 if on this occasion I may have been useful to the son of one who was among my early & most intimate friends, and with every
				wish for your success I
			 tender you the assurance of my respect.
          
            Th:
            Jefferson
        